DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendments were received on 5/16/2022.  Claims 1, 3, and 6-10 are pending where claims 1, 3, 6-10 were previously presented and claims 2, 4, and 5 were cancelled.

Drawings
The drawings are objected to because the unlabeled boxes/rectangles shown in the drawings should be provided with descriptive text labels to aid in clarity and understanding of the invention.  The labels being text to describe/name what the various reference numbers are (e.g. when looking at the drawings, indicating what 24a versus 20a is will help with easily understanding of Figure 1).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, and 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 3, and 6-10, the phrase "or the like" (etc.) renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).  The independent claims utilizes the phrase “etc” which, as noted above, is indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 6, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Sandberg [US 2012/0001938 A1] in view of Chatley et al [US 2009/0132543 A1] and Charytoniuk [US 10,628,392].
With regard to claim 1, Sandberg teaches a system comprising: a combination code comprising a number of code elements, said combination code having a plurality of combinations, said combination code can operate in isolation or upon activation in association with trigger conditions (see paragraphs [0035] and [0066]-[0067]; the system can utilize trigger conditions to prefetch information so that it can be provided to the user’s view where the combination code of elements include location information); 
each code element can vary in shape, size, color etc. for determining the number of possible combinations; said code element include alphanumerals, signs, numbers or characters, items or accessory, or a landmark at a specific location, or a combination of the above; said code elements can be in a spatial and/or temporal sequence or both when forming said combination code (see paragraphs [0066] and [0067]; the code elements can have alphanumerals or numbers),
wherein said combination code comprising said number of code elements is provided in a holder device (see paragraphs [0011], [0016], [0035], and [0079]; a holder device/memory/repository can be used to store combination code information including geolocation coordinates); 
a code reader for detecting said combination code, said code reader being a mobile device comprising a camera for detecting said combination code (see paragraphs [0037], [0046], and [0051]; a mobile device can be used that utilizes a camera view for detecting and displaying information), 
a content database communicably linked to said code reader, an output device communicably linked to said code reader and said content database; said output device being a display screen of said mobile device or a projector (see Figure 4; Display 85 is communicably linked to said code reader/mobile device 50 and the AR repository/content database);
wherein said output device retrieves and outputs content stored in a partition of said content database (see paragraphs [0067] and [0068]; the output device outputs the retrieved/stored information from the database).
Sandberg does not appear to explicitly teach said code reader comprising an authentication module for authenticating an identity and a privilege order of a user; wherein said content database is divided into a plurality of partitions based on different combinations of said combination code, an identity, privilege order including information class of said user; each said partition can be shared or coordinated to other invited users based on said privilege order of said user; wherein said output device retrieves and outputs content stored in a partition of said content database upon said code reader authenticates said identity of said user and detecting a corresponding combination of said combination code and said privilege order of said user; said user after registration can upload and assign content of a specific partition to different combinations of said combination code through a user interface; then said user sends an invitation and assign said privilege order to a group of users to share content of said specific partition; said group of users can only access or edit content of said shared partition in his code reader after accepting said invitation, users not invited, not possessing the authenticated code readers, or does not have the corresponding privilege order are unable to access, collaborate or share said partition even if said users know the combination code.
Chatley teaches said code reader comprising an authentication module for authenticating an identity and a privilege order of a user (see paragraphs [0009], [0072], and [0060]; the end user computer can be a mobile device and can have authentication means associated with it to determine the user and respective privilege/permissions); 
wherein said content database is divided into a plurality of partitions based on different combinations of said combination code, an identity, privilege order including information class of said user (see paragraphs [0019], [0020], and [0068]; the content database is divided into various partitions associated with various combinations of data including location or spatial information);
each said partition can be shared or coordinated to other invited users based on said privilege order of said user (see paragraph [0075]; the partitions/storage devices can respond to user commands to share with other users’ particular files as long as those users meet certain access rights/restrictions requirements); 
said user after registration can upload and assign content of a specific partition to different combinations of said combination code through a user interface (see paragraphs [0020] and [0021] and [0105]; the user of the system can upload content to a specific partition based on the combination code/location as well as assign content to a specific location based on the user’s request to access item from locations corresponding to different combination codes/geocodes).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the augmented reality environment system of Sandberg by incorporating distributed storage and access rights/privileges as taught by Chatley in order to ensure that users have control of what material they are sharing with others such that only authorized and authenticated users can review their shared content while also allowing for distributed storage of content to allow content associated with particular geographical regions to be stored near that region as well as provide redundancy means to help ensure that user requested content can be retrieved as quickly as possible while also ensuring continuity of operations in case the original server/node is down for some reason.
Sandberg in view of Chatley teach wherein said output device retrieves and outputs content stored in a partition of said content database upon said code reader authenticates said identity of said user and detecting a corresponding combination of said combination code and said privilege order of said user (see Sandberg, paragraphs [0067] and [0068]; see Chatley, paragraphs [0009], [0019]-[0021], and [0107]; the output device outputs the retrieved/stored information from the database where only authenticated and authorized users are allowed to access the content); 
Sandberg in view of Chatley do not appear to explicitly teach then said user sends an invitation and assign said privilege order to a group of users to share content of said specific partition; said group of users can only access or edit content of said shared partition in his code reader after accepting said invitation, users not invited, not possessing the authenticated code readers, or does not have the corresponding privilege order are unable to access, collaborate or share said partition even if said users know the combination code.
Charytoniuk teaches then said user sends an invitation and assign said privilege order to a group of users to share content of said specific partition (see col 7, line 59 through col 8, line 11; the system allows users to specify groups of users to send invitations to where those users will have privileges for the content).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the augmented reality environment system of Sandberg in view of Chatley by modifying the authentication/authorization means to include various degrees of access control as taught by Charytoniuk in order to provide granular access to user’s content in a manner that grants the owning user control of their content with respect to determining which users can access and/or edit the content thereby allowing for uploaded content files to have some degree of privacy from unauthorized users.
Sandberg in view of Chatley and Charytoniuk teach said group of users can only access or edit content of said shared partition in his code reader after accepting said invitation, users not invited, not possessing the authenticated code readers, or does not have the corresponding privilege order are unable to access, collaborate or share said partition even if said users know the combination code (see Charytoniuk, col 7, line 59 through col 8, line 11; Sandberg, paragraphs [0067] and [0068]; see Chatley, paragraphs [0009], [0019]-[0021], and [0107]; the output device outputs the retrieved/stored information from the database where only authenticated and authorized users are allowed to access the content where only authorized users can access the content and other unauthorized users cannot).

With regard to claim 3, Sandberg in view of Chatley and Charytoniuk teach wherein each user can form a determined combination code for accessing a shared partition (see Sandberg, paragraphs [0035] and [0066]-[0067]; the system can utilize trigger conditions to prefetch information so that it can be provided to the user’s view where the combination code of elements include location information).

With regard to claim 6, Sandberg in view of Chatley and Charytoniuk teach wherein said content stored in said content database is multimedia content (see Sandberg, paragraph [0066]; multimedia content can be stored in the database).

With regard to claim 8, Sandberg in view of Chatley and Charytoniuk teach wherein said output device outputs said content by augmented reality (see Sandberg, Figure 1 and paragraph [0066]; the output device can provide content via augmented reality).

With regard to claim 9, Sandberg in view of Chatley and Charytoniuk teach wherein said output device outputs said content depending on display rendering settings (see Sandberg, paragraph [0035]; display rendering settings can be utilized to determine what is output from the output device).

With regard to claim 10, Sandberg in view of Chatley and Charytoniuk teach wherein said code reader detects said combination code based on conditional triggers (see Sandberg, paragraphs [0035] and [0066]-[0067]; the system can utilize trigger conditions to prefetch information so that it can be provided to the user’s view where the combination code of elements include location information).



Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sandberg [US 2012/0001938 A1] in view of Chatley et al [US 2009/0132543 A1] and Charytoniuk [US 10,628,392] in further view of Low et al [US 2007/0050362 A1].
With regard to claim 7, Sandberg in view of Chatley and Charytoniuk teach all the claim limitations of claim 1 as discussed above.
Sandberg in view of Chatley and Charytoniuk do not appear to explicitly teach wherein said content stored in said content database is an encrypted content file; the protected encrypted content file can only be accessed or edited if a group of code readers detect said combination code within a certain combination of space and time criteria or spatiotemporal interval.
Low teaches wherein said content stored in said content database is an encrypted content file (see paragraphs [0022]-[0023], [0026] and [0036]-[0039]; the content file can be encrypted). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the storage system of Sandberg in view of Chatley and Charytoniuk by utilizing encryption methodologies as taught by Low in order to provide additional data security measures in case of any unauthorized access to the storage system thus preventing the unauthorized users from being able to freely access and view the content items without the decryption keys since the data is protected from unauthorized by being encrypted.
Sandberg in view of Chatley and Charytoniuk in further view of Low teach the protected encrypted content file can only be accessed or edited if a group of code readers detect said combination code within a certain combination of space and time criteria or spatiotemporal interval (see Low, paragraphs [0022]-[0023], [0026] and [0036]-[0039]; see Sandberg, paragraphs [0035] and [0066]-[0067]; the system can utilize encryption for the stored files such that only certain combinations of space and time criteria can be utilized to be able to access the content file).

Response to Arguments
Applicant's arguments (see the second paragraph on page 6) have been fully considered but they are not persuasive.  The applicant added a few reference numbers that do help with understanding some of the blocks; however, the objection was related to textual descriptions of the reference number in drawings to aid users in being able to quickly understand the drawings.  As such, the objections are maintained.

Applicant's arguments (see the third paragraph on page 6) have been fully considered but they are not persuasive.  The applicant argues that the amendments address the 35 USC 112b rejections.  The Examiner respectfully disagrees.  Although the amendments did address one of the ‘etc’ limitations, the independent claim had two recitations of ‘etc’ and both of them would need to be addressed.

Applicant's arguments (see the fourth paragraph on page 6 through the last paragraph on page 8) have been fully considered but they are not persuasive.  The applicant argues that the cited prior art references do not teach the combination code is provided through a holder device. The Examiner respectfully disagrees.  As seen from the 35 USC 103 rejections, the combination of the cited prior art references including the teachings of Sandberg illustrate that geocoded information within a view range and orientation of the user’s device can be used as a code/key to display and potentially provide access to the associated content.  Therefore, as can be seen, the teachings of the combination of the cited prior art references teach or fairly suggest the claim limitations as recited.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S SOMERS whose telephone number is (571)270-3567. The examiner can normally be reached M-F 11-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 5712701006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARC S SOMERS/Primary Examiner, Art Unit 2159                                                                                                                                                                                                        10/12/2022